DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This Office Action is responsive to the amendment field on 02/25/2022.  Claims 1-20, of which claims 1, 8 and 13 are independent, were pending in this application and have been considered below.

	Specification objection is withdrawn in view of the amendment.

	Claim objections are withdrawn in view of the amendment.

	Claim rejections under 35 USC § 112(b) are withdrawn in view of the amendment.

Response to Arguments
 	Applicant’s arguments filed 02/25/2022 (see Remarks) with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.
Claim Objections
	Claims 1-12 are objected to because of the following informalities: 
replace the phrase “in the first mode” (line 19 of claim 1) with the phrase –the first mode--. 
Claims 2-12 are objected due to their dependency to the objected claim 1. Appropriate correction is required.

Allowable Subject Matter
	Claims 1-20 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record, including Nix et al., Bolling and Freedman et al. fail to teach or suggest or make obvious in combination, the arrangement that “when each of the RFID tags in the one or more wristbands is detected in proximity of one of the one or more readers using RFID, the one of the one or more readers sends a signal to the computing device, and the computing device sends a signal to the wrist band causing a first change in status to a contaminated status indicated by a first change in mode of display by the visual indicator, and wherein the wristband includes criteria stored in the memory regarding a predetermined number of accelerations detected by the accelerometer, and includes a predetermined number of rotations detected by the gyroscope in order to cause a second change in status to a clean status indicated by a second change in mode of display by the visual indicator, to a mode of display different than that caused by the first change in mode of display”,  as recited in claim 13 and some variation of wording as recited in claim 1. The respective dependent claims 2-12 and 14-20 are allowable for the same reason, correspondingly.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Laput et al. (US 2021/0063434 A1).

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631